J-S85025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRY BOYLE                                :
                                               :
                       Appellant               :   No. 920 WDA 2017

              Appeal from the Judgment of Sentence May 27, 2017
                In the Court of Common Pleas of McKean County
              Criminal Division at No(s): CP-42-CR-0000093-2016


BEFORE: BOWES, J., PANELLA, J., and STABILE, J.

MEMORANDUM BY PANELLA, J.                                 FILED MAY 08, 2018

        Terry Boyle appeals from the judgment of sentence entered in the

McKean County Court of Common Pleas following his misdemeanor conviction

for driving under the influence (“DUI”) and his summary conviction for

maximum speed limits.1 We affirm.

        A Pennsylvania State Police Trooper, Ethan Rowe, was parked along

State Route 770, a highway in Pennsylvania. The speed limit on that portion

of road is 55 miles per hour. Trooper Rowe was using a radar gun to check

the speed of passing vehicles when he observed Appellant’s car traveling at

73 miles per hour. The trooper followed Appellant, and noticed Appellant’s

vehicle abruptly jerk over the highway’s double yellow line before returning to

the correct travel lane. Trooper Rowe activated his police cruiser’s lights and

____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1) and 3362(a)(2), respectively.
J-S85025-17



sirens to stop Appellant’s car. After Appellant pulled over, the officer

approached the driver’s side window and noted an odor of alcohol emanating

from the vehicle. Appellant’s eyes were bloodshot, and he admitted he had

consumed a few drinks. Trooper Rowe conducted field sobriety testing.

Appellant showed several signs of intoxication, and was subsequently

arrested.

      Appellant proceeded to a bench trial. Trooper Rowe testified, and the

Commonwealth entered into evidence the police dashboard camera video

taken of the incident. Appellant did not present any evidence. The court

convicted Appellant of DUI and maximum speed limits, and acquitted him of

two other summary traffic offenses. The court sentenced Appellant to six

months of probation. He filed a timely notice of appeal, and this case is now

before us.

      Initially, we note that Appellant’s brief suffers from innumerable errors.

Principally, Appellant has failed to include even a single legal citation in his

second argument, alleging the Commonwealth was inappropriately permitted

to reopen its case after it rested. Appellant advances merely a half-page

summary of the case, followed by a single line asking this Court to reverse

Appellant’s judgment of sentence. See Appellant’s Brief, at 12. In light of

Appellant’s failure to present adequate argument on this issue, we find it is

waived. See, e.g., Commonwealth v. Simmons, 56 A.3d 1280, 1286 (Pa.

Super. 2012) (finding argument in appellate brief which lacked citations to




                                     -2-
J-S85025-17



pertinent authority waived issue for this Court’s review under Pa.R.A.P.

2119(a)).

      Appellant also offers a disorganized argument that the Commonwealth

“failed to present sufficient evidence of the venue of the offense.” Appellant’s

Brief, at 11. We interpret this as Appellant’s challenge to the trial court’s

jurisdiction over the case, given his assertion that the Commonwealth failed

to show the DUI stop occurred in McKean County. Though he neglects to cite

to the Pennsylvania Rules of Evidence, Appellant specifically contests the trial

court’s decision to take judicial notice over the location of the intersection

where the Commonwealth alleged the traffic stop took place. To the extent

Appellant presents such an argument, his claim is without merit.

      “A court has no jurisdiction over an offense unless the offense occurred

within the county in which the trial takes place.” Commonwealth v. Sestina,

546 A.2d 109, 112 (Pa. Super. 1988) (citation omitted).

      A court may take judicial notice of a fact that is not subject to reasonable

dispute because it “is generally known within the trial court’s territorial

jurisdiction[.]” Pa.R.E. 201(b)(1). A court “may take judicial notice at any

stage of the proceeding.” Pa.R.E.201(d). “Judicial notice is intended to avoid

the formal introduction of evidence in limited circumstances where the fact

sought to be proved is so well known that evidence in support thereof is

unnecessary.” Commonwealth v. Brown, 839 A.2d 433, 435 (Pa. Super.

2003) (citation omitted). Subjects appropriate for judicial notice include the

county in which a town or city is located, as well as the location of roads and

                                      -3-
J-S85025-17



highways. See Commonwealth v. Varner, 401 A.2d 1235, 1236 (Pa. Super.

1979).

      Instantly, the court watched the video taken from the police cruiser’s

dashboard camera, and listened to the recording of Trooper Rowe stating he

was conducting a traffic stop where State Routes 770 and 646 intersected.

See N.T. Trial, 4/3/17, at 31.The court also noted Appellant asserted on tape

he was traveling to Bordell Road in Bradford, on Route 219. See id. Though

the Commonwealth did not offer evidence specifically affirming the stop

occurred in McKean County, the court chose to take judicial notice that the

intersection of State Routes 770 and 646 is within McKean County. Appellant

did not present any evidence to dispute the location of these roads.

      Thus, the court did not err in taking judicial notice that the intersection

of State Routes 770 and 646 is within McKean County. The Commonwealth

presented sufficient evidence to show the stop occurred in McKean County,

and was therefore within the trial court’s jurisdiction. Appellant is due no relief

on this claim. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/8/2018




                                       -4-